 


109 HR 3788 IH: Teacher Loan Hurricane Relief Act
U.S. House of Representatives
2005-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3788 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2005 
Mr. Cole of Oklahoma (for himself, Mr. Boehner, Mr. Jindal, Mr. Baker, Mr. Alexander, Mr. Boustany, Mr. Wicker, Mr. Pickering, and Mr. McKeon) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To permit the Secretary of Education to waive the consecutive service requirements of the loan forgiveness program for teachers whose employment is interrupted by the major disaster caused by Hurricane Katrina. 
 
 
1.Short titleThis Act may be cited as the Teacher Loan Hurricane Relief Act. 
2.Waiver authorityThe Secretary of Education may waive the requirement of section 428J(b)(1) or 460(b)(1)(A) of the Higher Education Act of 1965 (20 U.S.C. 1078–10(b)(1), 1087j(b)(1)(A)) that the 5 years of service be consecutive academic years for teachers whose employment is interrupted if the teacher was employed in a school located in an area in which the President has declared that a major disaster exists, in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), as a consequence of Hurricane Katrina.  
 
